DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 4/20/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists.  This is not found persuasive because search burden is not a consideration for restrictions made in the context of Unity of Invention (this application is restricted based on Unity of Invention because it is a PCT national stage entry). Regardless, if any generic claims are found allowable, then the restriction will be withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the flow transfer passage for a given cross-sectional area immediately downstream of the prechamber gas valve is of such a length that in operation of the cylinder head mounted in the internal combustion engine in a compression stroke of a combustion process, a propellant gas flows out of the prechamber gas valve and forms a gas cushion at least in a first portion of the flow transfer passage, wherein the first portion adjoins the prechamber gas valve.” This group of limitations is unclear for several reasons. The phrase “the flow transfer passage for a given cross-sectional area” appears to be referring to the cross-sectional area of the flow transfer passage, but is recited in a strange manner which makes the meaning unclear. The phrase “of such a length that in operation…” and the corresponding function is unclear because the claim does not even recite the inclusion of the internal combustion engine, the claim is directed to an apparatus rather than a method, and there is an infinite number of potential lengths which may satisfy the condition of the function to be performed. The entire group of limitations does not add any clear definition to the structure of the apparatus.
Claims 2-7 and 11-14 are also rejected by virtue of dependence on claim 1.
Claims 2, 16, and 19 recite “the flow transfer passage with respect to the cross-sectional area immediately downstream of the prechamber gas valve is of an equivalent length of about 15 to about 23 mm.” It is unclear what is meant by “with respect to the cross-sectional area” as it appears the cross-sectional area is actually of the flow transfer passage. Additionally, no means for determining the equivalent length is recited in the claims and there are an infinite number of meanings for “equivalent length”. Therefore, the limitation is not adding any clear definition to the structure.
The term “about 20° to about 270°” in claim 5 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “about 1π mm2 and 2.5π mm2” in claims 6, 17, and 20 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about 30 mm and about 70 mm” in claim 7 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (EP3012431A1).
Regarding claim 1, Maier teaches a system (Figures 1-6), comprising: a cylinder head (24) for an internal combustion engine comprising a prechamber (60, 68)(Figures 1-3; Paragraphs 0018-0027), wherein a prechamber gas valve ("control valve (not shown in Fig. 3) at a control valve receiving portion 75") is fitted into a cavity of the cylinder head (75) and the prechamber gas valve is connected to the prechamber by way of a flow transfer passage (74, 78, 76)(Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050), wherein the flow transfer passage has a section length having a cross-sectional area immediately downstream of the prechamber gas valve (See Figures 3-6; Paragraph 0040).
The system disclosed by Maier is capable of the following function: in operation of the cylinder head mounted in the internal combustion engine in a compression stroke of a combustion process, a propellant gas flows out of the prechamber gas valve and forms a gas cushion (only gas is injected from the control valve, thus it is capable of creating a gas cushion) at least in a first portion (74) of the flow transfer passage, wherein the first portion adjoins the prechamber gas valve (Paragraph 0033 and 0047-0050).
Regarding claim 2, Maier discloses the invention of claim 1 as discussed above, and the flow transfer passage with respect to the cross-sectional area immediately downstream of the prechamber gas valve may be interpreted as having an equivalent length of about 15 to about 23 mm, given that any equation may be used to calculated the equivalent length (and given that paragraph 0040 discloses area values within the ranges disclosed in applicant's Specification).
Regarding claim 3, Maier discloses the invention of claim 1 as discussed above, and teaches that the flow transfer passage further has a second portion (78) into which the first portion opens, wherein the second portion extends at least around a part of a periphery of the prechamber (Figures 3-6), wherein the second portion has an uninterrupted peripheral surface apart from an opening between the second portion and the prechamber (Figures 4 and 5).
Regarding claim 4, Maier discloses the invention of claim 1 as discussed above, and teaches that the cylinder head comprises a spark plug (62) disposed in a spark plug sleeve (64, 65, 66)(Figures 3 and 6; Paragraphs 0027 and 0029).
Regarding claim 5, Maier discloses the invention of claim 1 as discussed above, and teaches that the second portion extends in an angular range of (at least) 20° to 270° (Figures 4 and 5 [the claim does not recite that it only extends in that range]).
Regarding claim 6, Maier discloses the invention of claim 1 as discussed above, and teaches that a cross-sectional area of the flow transfer passage, at least over a length of the first portion, is between π mm2 and 2.5π mm2 (Paragraph 0040).
Regarding claim 11, Maier discloses the invention of claim 1 as discussed above, and Maier teaches that the first portion of the flow transfer passage has a portion inclined substantially relative to a separation plane (IV, for example) between the prechamber and the cylinder head (inclined to vertical [See Figures 3 and 6]).
Regarding claim 12, Maier discloses the invention of claim 1 as discussed above, and teaches that a space is provided between a seat of a valve head of the prechamber gas valve and a mouth opening of the prechamber gas valve into the flow transfer passage (there must be some gap there for flow to occur since the gas valve described by Maier is self-contained and is inserted into the receiving portion 75 [if there was no gap then no flow would occur when the control valve was opened])
Regarding claim 13, Maier discloses the invention of claim 1 as discussed above, and teaches that the flow transfer passage is of a cross-section varying over its length (Figures 3-6; Paragraph 0040).
Regarding claim 14, Maier discloses the invention of claim 1 as discussed above, and teaches the internal combustion engine having the cylinder head (Figures 1-3; Paragraphs 0016-0017).
Regarding claim 15, Maier teaches a method, comprising: forming a flow transfer passage (74, 78, 76) in a portion of a cylinder head (24) of an internal combustion engine (Figures 1-3; Paragraphs 0018-0027), wherein the flow transfer passage is disposed between a prechamber gas valve ("control valve (not shown in Fig. 3) at a control valve receiving portion 75") and a prechamber space (68) of a prechamber (60)(Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050), wherein the flow transfer passage is configured to flow a propellant gas from the prechamber gas valve to the prechamber space during an operation of the cylinder head mounted in the internal combustion engine in a compression stroke of a combustion process (Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050), wherein a length and a cross-sectional area of the flow transfer passage downstream of the prechamber gas valve is configured such that the propellant gas forms a gas cushion (only pressurized gas is injected from the control valve, thus forming a gas cushion) during the operation of the cylinder head (Paragraph 0033 and 0047-0050).
Regarding claim 16, Maier discloses the invention of claim 15 as discussed above, and the flow transfer passage with respect to the cross-sectional area immediately downstream of the prechamber gas valve may be interpreted as having an equivalent length of about 15 to about 23 mm, given that any equation may be used to calculated the equivalent length (and given that paragraph 0040 discloses area values within the ranges disclosed in applicant's Specification).
Regarding claim 17, Maier discloses the invention of claim 15 as discussed above, and teaches that a cross-sectional area of the flow transfer passage is between π mm2 and 2.5π mm2 (Paragraph 0040).
Regarding claim 18, Maier teaches a system (Figures 1-6), comprising: at least a portion of a cylinder head (24) of an internal combustion engine (Paragraphs 0016-0017), wherein the portion comprises a flow transfer passage (74, 78, 76) disposed between a prechamber gas valve ("control valve (not shown in Fig. 3) at a control valve receiving portion 75") and a prechamber space (68) of a prechamber (60)(Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050), wherein the flow transfer passage is configured to flow a propellant gas from the prechamber gas valve to the prechamber space during an operation of the cylinder head mounted in the internal combustion engine in a compression stroke of a combustion process (Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050), wherein a length and a cross-sectional area of the flow transfer passage downstream of the prechamber gas valve is configured such that the propellant gas is capable of forming a gas cushion (only pressurized gas is injected from the control valve, thus forming a gas cushion) during the operation of the cylinder head (Paragraph 0033 and 0047-0050).
Regarding claim 19, Maier discloses the invention of claim 18 as discussed above, and the flow transfer passage with respect to the cross-sectional area immediately downstream of the prechamber gas valve may be interpreted as having an equivalent length of about 15 to about 23 mm, given that any equation may be used to calculated the equivalent length (and given that paragraph 0040 discloses area values within the ranges disclosed in applicant's Specification).
Regarding claim 20, Maier discloses the invention of claim 18 as discussed above, and teaches that a cross-sectional area of the flow transfer passage is between π mm2 and 2.5π mm2 (Paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (EP3012431A1).
Regarding claim 7, Maier discloses the invention of claim 1 as discussed above, but does not teach that a total length of the flow transfer passage is between about 30 mm and about 70 mm. 
However, Maier teaches that the dimensions of the flow transfer passage are result-effective variables which control the flow of fuel and combustion products within the prechamber structure for a specific engine configuration (Paragraphs 0039-0050). Thus, a person having ordinary skill in the art would have found it obvious before the effective filing date to optimize the dimensions of the flow transfer passage such that it falls within the broad range of about 30mm to about 70mm in length, via routine experimentation, in an effort to adjust to flow of fuel and combustion products within the prechamber structure for a specific engine configuration. This range is workable for the structure of Maier, because it matches order of magnitude of the cross-sectional areas of the portions of the flow transfer passage disclosed by Maier in Paragraph 0040. Further, no particular reason for this range is disclosed by applicant other than design choice for a particular engine configuration, and the relative term “between about 30mm and about 70mm” is not given any clear definition in the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747